     Case 8:17-bk-10706-ES      Doc 111 Filed 08/25/17 Entered 08/25/17 16:22:29     Desc
                                 Main Document    Page 1 of 19


 1    GARY E. KLAUSNER (SBN 69077)
      KRIKOR J. MESHEFEJIAN (SBN 255030)
 2    LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 3    10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
 4    Telephone: (310) 229-1234; Facsimile: (310) 229-1244
      Email: gek@lnbyb.com; kjm@lnbyb.com
 5
      TOM LALLAS (SBN 66512)
 6    MARK D. HURWITZ (SBN 151159)
 7    LEVY, SMALL & LALLAS
      A Partnership Including Professional Corporations
 8    815 Moraga Drive
      Los Angeles, California 90049-1633
 9    Telephone: (310) 471-3000; Facsimile: (310 471-7990
      Email: tlallas@lsl-la.com; mhurwitz@lsl-la.com
10

11    Attorneys for Creditors Barry Beitler; Cannae Financial, LLC;
      AFG Investment Fund 7, LLC; BAB 8 LLC; Beitler & Associates, Inc. dba
12    Beitler Commercial Realty Services; and Steward Financial LLC

13                           UNITED STATES BANKRUPTCY COURT
                              CENTRAL DISTRICT OF CALIFORNIA
14                                  SANTA ANA DIVISION
15
      In re:                                      Case No. 8:17-bk-10706-SC
16
      JOHN JEAN BRAL
17                                                Chapter 11
                           Debtor and Debtor-
18                         in-Possession.         BEITLER CREDITORS’ OPPOSITION TO
19                                                MOTION OF DEBTOR AND DEBTOR-IN-
                                                  POSSESSION TO EXTEND
20                                                EXCLUSIVITY PURSUANT TO 11 U.S.C. §
                                                  1121(d); DECLARATION OF KRIKOR J.
21                                                MESHEFEJIAN IN SUPPORT
22
                                                  [Hearing requested and required]
23

24

25

26

27

28


                                                   1
     Case 8:17-bk-10706-ES                Doc 111 Filed 08/25/17 Entered 08/25/17 16:22:29                                              Desc
                                           Main Document    Page 2 of 19


 1                                                    TABLE OF CONTENTS

 2    A.   Introduction ................................................................................................................... 2
 3
      B.   Background Information .............................................................................................. 3
 4
            1.         The Beitler Creditors Hold The Vast Amount of Claims Against the
 5                     Debtor’s Estate ................................................................................................. 3
 6
            2.        The Debtor’s Flawed Plan ................................................................................ 4
 7
      C.   The Debtor Cannot Satisfy the Relevant Factors for Extension of Exclusivity ....... 6
 8
            1.        The Size and Complexity of this Case ............................................................. 7
 9
            2.        Sufficiency of Time To Negotiate a Plan ......................................................... 8
10

11          3.        Existence Of Good Faith Progress Toward Reorganization ......................... 8

12          4.        Whether the Debtor is Paying His Bills as they Come Due ........................... 8
13          5.        Prospects for Confirming a Plan ...................................................................... 9
14
            6.        Progress in Negotiations with Creditors ......................................................... 10
15
            7.        Amount of Time which has Elapsed ................................................................ 10
16
            8.        Seeking an Extension to Pressure Creditors ................................................... 11
17

18          9.        Whether an Unresolved Contingency Exists................................................... 11

19    D.    Conclusion ..................................................................................................................... 12

20

21

22

23

24

25

26

27

28


                                                                         i
     Case 8:17-bk-10706-ES                     Doc 111 Filed 08/25/17 Entered 08/25/17 16:22:29                                            Desc
                                                Main Document    Page 3 of 19


 1
                                                       TABLE OF AUTHORITIES
 2

 3    FEDERAL CASES

 4    Bank of America, etc. v. 203 North LaSalle Street Partnership
         526 U.S. 434, 119 S.Ct. 1411, 143 L.ED.2d 607 (1999) .......................................................... 9
 5
      In re Curry Corp.
 6
          148 B.R. 754 (Bankr. S.D.N.Y. 1992) ...................................................................................... 7
 7
      In re General Bearing Corp.
 8        136 B.R. 361 (Bankr. S.D.N.Y. 1992) ............................................................................ 7, 9, 10

 9    In re GMG Capital Partners III, L.P.
          503 B.R. 596 (Bankr. S.D. N.Y. 2014) ..................................................................................... 9
10
      In re GMG Capital Partners III, L.P.
11        503 B.R. 598 (Bankr. S.D.N.Y. 2014) ............................................................................ 6, 7, 10
12
      In re Matter of All Seasons Indus., Inc.
13        121 B.R. 1002 (Bankr. N.D. Ind. 1990) .............................................................................. 7, 11

14    In re R.G. Pharmacy, Inc.
          374 B.R. 484 (Bankr. Conn. 2007)............................................................................................ 8
15
      In re Sharon Steel Corp.
16        78 B.R. 762 (Bankr. W.D. Penn 1987)...................................................................................... 7
17    In re Southwest Oil Co. of Jourdanton, Inc.
18        84 B.R. 448 (Bankr. W.D. Tex. 1987) ...................................................................................... 9

19    Official Comm. of Unsecured Creditors v. Henry Mayo Newhall Mem’l Hosp.
          282 B.R. 444 (B.A.P. 9th Cir. 2002) ......................................................................................... 7
20
      FEDERAL STATUTES
21
      11 U.S.C. § 1121 ......................................................................................................................... 2, 7
22
      11 U.S.C. § 1121(b)......................................................................................................................... 6
23

24    11 U.S.C. § 1121(d)................................................................................................................. 2, 6, 7

25    11 U.S.C. § 1129(b)(2)(B)(ii) .......................................................................................................... 9

26    OTHER STATUTES

27    Corporations Code § 17707.03(c) ................................................................................................... 5

28


                                                                             ii
     Case 8:17-bk-10706-ES        Doc 111 Filed 08/25/17 Entered 08/25/17 16:22:29                  Desc
                                   Main Document    Page 4 of 19


 1           Barry Beitler, Cannae Financial, LLC, AFG Investment Fund 7, LLC, BAB 8, LLC,

 2    Beitler & Associates, Inc. dba Beitler Commercial Realty Services, and Steward Financial LLC

 3    (collectively, the “Beitler Creditors”) hereby file this Objection to that certain Notice of Motion

 4    and Motion of Debtor and Debtor in Possession To Extend Exclusivity Pursuant To 11 U.S.C. §

 5    1121(d) (the “Motion”) [Doc No. 105] filed by John Jean Bral (the “Debtor”). Any reply to this

 6    Opposition must be filed and served at least seven days prior to the hearing on the Motion.

 7    A.     Introduction.

 8           As set forth below, the Debtor has failed to establish cause sufficient to warrant the

 9    requested extension of plan exclusivity under 11 U.S.C. § 1121. The Beitler Creditors are the

10    Debtor’s largest creditors, the holders of approximately 75% of the amount of all claims against

11    the Debtor’s estate, which represents 90% of all general unsecured claims. While the Beitler

12    Creditors look forward to engaging in mediation with the Debtor on August 28, 2017, and hope to

13    resolve their disputes with the Debtor at that time, to the extent mediation is not successful, any

14    extension of the now-expired plan exclusivity period would impede an efficient resolution of this

15    case and unfairly disadvantage the Beitler Creditors.

16           The Beitler Creditors will not support a plan forced upon them by the Debtor through his

17    exclusivity. It is highly improbable, if not impossible, that the Debtor can confirm his plan

18    without the Beitler Creditors’ support, and it is impossible that the Debtor can confirm any plan

19    without the Beitler Creditors’ support while, at the same time, precluding the Beitler Creditors

20    from proposing a competing plan.

21           The Debtor has two realistic options: Option one is for the Debtor to settle with the Beitler

22    Creditors at the August 28, 2017 mediation and proceed with a consensual plan. Under that

23    circumstance, and subject to an actual settlement between the parties, the Beitler Creditors may

24    support an extension of plan exclusivity. Option two is, if the parties do not reach a settlement,

25    the Beitler Creditors will propose a competing plan for creditors to consider at the same time as

26    the Debtor’s plan. Under that circumstance, there would be no reason to wait until December

27    2017 to acknowledge the inevitable, which is that the Debtor cannot confirm a plan over the

28


                                                       2
     Case 8:17-bk-10706-ES          Doc 111 Filed 08/25/17 Entered 08/25/17 16:22:29             Desc
                                     Main Document    Page 5 of 19


 1    Beitler Creditors’ objection. Thus, in order for this case to be expeditiously administered, if the

 2    August 28, 2017 mediation is not successful, the Motion should be denied.

 3            Additionally, retroactively extending the Debtor’s plan exclusivity period (the exclusivity

 4    period has already expired subject to the outcome of the Motion) will provide to the Debtor an

 5    unfair, unnecessary, advantage over the Beitler Creditors. They will, in essence, be held hostage,

 6    with no right to file a plan, while the Debtor proceeds with a plan that is doomed to fail; and

 7    incurs substantial fees in the process.

 8            Finally, even assuming that the Beitler Creditors’ consent is not required in order to

 9    confirm a plan in this case, there are significant issues with the Debtor’s current proposed plan

10    which render it non-confirmable. Rather than wait until December 2017, when the Debtor’s
11    requested exclusivity would terminate, the Motion should be denied so that a plan proposed by
12    the Beitler Creditors can track the same confirmation schedule as the Debtor’s plan. In that
13    regard, the Beitler Creditors are not requesting that the Court delay consideration of the Debtor’s
14    plan, but only that creditors and the Court be able to consider both plans on the same confirmation
15    schedule.1
16    B.      Background Information.

17            1.      The Beitler Creditors Hold The Vast Amount of Claims Against the Debtor’s

18                    Estate.

19            Collectively, the Beitler Creditors hold more than $9.1 million of claims based upon at

20    least $3.6 million in judgments and fee awards obtained by the Beitler Creditors against the

21    Debtor, and additional claims totaling approximately $6 million. That amount represents more

22    than 75% of the amount of all claims against the Debtor’s estate, and approximately 90% of all

23    general unsecured claims. Attached hereto as Exhibit 1 is a chart setting forth all of the claims

24    scheduled by the Debtor, and all of the proofs of claim filed in this case. As is demonstrated

25    therein, the Beitler Creditors are the largest creditors in this case.

26
      1
       The Beitler Creditors will utilize the Debtor’s November 9, 2017 disclosure statement hearing
27    date as the hearing date for the Beitler Creditors’ Disclosure Statement if the Court denies the
      Motion.
28


                                                          3
     Case 8:17-bk-10706-ES          Doc 111 Filed 08/25/17 Entered 08/25/17 16:22:29             Desc
                                     Main Document    Page 6 of 19


 1            2.      The Debtor’s Flawed Plan.

 2            The Debtor’s “Chapter 11 Plan” (the “Debtor’s Plan”) is a liquidation plan. See Chapter

 3    11 Plan [Docket No. 86], p. 1, l. 14. The Debtor’s Plan provides that allowed claims will be paid

 4    from a “Distribution Fund” consisting of monies derived from: (1) the dissolution of Mission

 5    Medical Investors, LLC (“Mission”) and Westcliff Investors, LLC (“Westcliff”),             (2) the

 6    liquidation of his other real and personal property; and (3) potential recoveries from malpractice

 7    claims the Debtor holds against prior counsel. See id., p. 1, ll. 16 – 25.

 8            The Debtor’s Plan is fatally flawed because, among other reasons, pursuant to applicable

 9    law and the provisions of the respective Mission and Westcliff operating agreements, the Debtor

10    will not be able to effect dissolution of either entity.

11            Pursuant to Sections 1.12, 4.7(C)(viii), and 10.2 of the Mission operating agreement,

12    dissolution of Mission without a judicial decree requires the unanimous consent of all of

13    Mission’s members. Barry Beitler (“Beitler”), who holds a membership interest in Mission that is

14    at least equal to the Debtor’s and far exceeds that of any other member, objects to dissolution.

15    Furthermore, Article VIII of the Mission Operating Agreement provides for the right of other

16    members to purchase the interest of a member who seeks dissolution. Beitler reserves all rights to

17    purchase the Debtor’s interest and thereby avoid dissolution of Mission. While the Debtor’s Plan

18    contemplates the purchase of the membership interests by a member, that outcome cannot be

19    forced upon the Beitler Creditors.

20            While Section 9.1 of the Westcliff operating agreement permits dissolution, without a

21    judicial decree, upon a vote of a majority of the membership, Beitler and Betsy Boyd (“Boyd”)

22    collectively hold a majority interest in Westcliff and oppose dissolution. Furthermore, Article VII

23    of the Westcliff operating agreement, similar to the Mission operating agreement, provides for the

24    right of other members to purchase the interest of a member who seeks to dissolve Westcliff. The

25    Debtor therefore will not be able to dissolve Mission or Westcliff pursuant to their respective

26    operating agreements, and the foundation of the Debtor’s Plan is fatally flawed (whether the

27    Debtor is liquidating the membership interests or the underlying real properties owned by Mission

28


                                                          4
     Case 8:17-bk-10706-ES         Doc 111 Filed 08/25/17 Entered 08/25/17 16:22:29                 Desc
                                    Main Document    Page 7 of 19


 1    and Westcliff, the Debtor relies upon dissolution of those entities to fund the Debtor’s Plan,

 2    which, as demonstrated herein, is not feasible).

 3           The Debtor also will not be able to obtain a judicial decree of dissolution. Pursuant to

 4    subdivisions (a) and (b) of California Corporations Code section 17707.03, the grounds for a

 5    judicial decree of dissolution of a limited liability company are:

 6                   (1)     It is not reasonably practicable to carry on the business in

 7                           conformity with the articles of organization or operating agreement.

 8                   (2)     Dissolution is reasonably necessary for the protection of the rights

 9                           or interests of the complaining members.

10                   (3)     The business of the limited liability company has been abandoned.
11                   (4)     The management of the limited liability company is deadlocked or
12                           subject to internal dissension.
13                   (5)     Those in control of the limited liability company have been guilty
14                           of, or have knowingly countenanced, persistent and pervasive fraud,
15                           mismanagement, or abuse of authority.
16           The very fact that Mission and Westcliff continue to operate, and thus to generate the bulk
17    of the value of the Debtor’s estate, effectively negates any purported grounds for judicial
18    dissolution. While Beitler and Boyd certainly reserve all rights to plead and prove that the Debtor
19    has been guilty of “persistent and pervasive fraud, mismanagement, or abuse of authority,” the

20    Debtor cannot be expected to cite his own misconduct as grounds for dissolution of Mission or

21    Westcliff. Mission and Westcliff continue to operate their respective commercial real properties
22    in accordance with their business purposes, and any disagreements between the Debtor and
23    Beitler as co-managers do not support or require dissolution.
24           Moreover, even if, for instance, the Debtor were to cite a “deadlock” or “internal
25    dissension” as between himself and Beitler as grounds for dissolution, Corporations Code section
26    17707.03(c), similar to Article VIII of the Mission operating agreement and Article VII of the
27    Westcliff operating agreement, grants other members the right to purchase the interest of the
28    member who seeks a judicial decree of dissolution. Again, Beitler reserves all rights to purchase


                                                         5
     Case 8:17-bk-10706-ES           Doc 111 Filed 08/25/17 Entered 08/25/17 16:22:29           Desc
                                      Main Document    Page 8 of 19


 1    the Debtor’s interests in Mission and Westcliff should the Debtor persist in seeking judicial

 2    dissolution, but he is not required to do so. The Debtor therefore will not be able to implement a

 3    plan premised on dissolution of Mission and Westcliff without the Beitler Creditors’ consent.

 4           Finally, the Beitler Creditors believe that the Debtor knows that he cannot cause the

 5    dissolution of the LLCs and certainly not without protracted and expensive litigation, along with

 6    administrative tax claims which the Debtor estimates will cost his own estate approximately $3.3

 7    million. See Debtor’s Plan, p. 5, ll. 3 – 5. It appears that the Debtor is using the threat of

 8    dissolutions and the resulting tax consequences, and therefore, the Debtor’s Plan and the Debtor’s

 9    exclusivity period, as an improper hammer over the Beitler Creditors.

10    C.     The Debtor Cannot Satisfy the Relevant Factors for Extension of Exclusivity.
11           The Debtor cannot meet the requirements of Section 1121(b) of the Bankruptcy Code for

12    an extension of exclusivity.

13           Pursuant to Section 1121(d) of the Bankruptcy Code, the exclusivity period may only be

14    extended for “cause”. 11 U.S.C. § 1121(d). The party seeking to change those periods bears the

15    burden of proving cause. In re GMG Capital Partners III, L.P., 503 B.R. 598, 601 (Bankr.

16    S.D.N.Y. 2014). While the Bankruptcy Code does not define the term “cause,” courts have

17    developed a set of nine factors to consider in determining whether to extend a debtor’s statutory

18    period of exclusivity:

19           1.      The size and complexity of the case;

20           2.      The necessity of sufficient time to permit the debtor to negotiate a plan of

21    reorganization and prepare adequate information;

22           3.      The existence of good faith progress toward reorganization;

23           4.      The fact that the debtor is paying its bills as they become due;

24           5.      Whether the debtor has demonstrated reasonable prospects for filing a viable plan;

25           6.      Whether the debtor has made progress in negotiations with its creditors;

26           7.      The amount of time which has elapsed in the case;

27           8.      Whether the debtor is seeking an extension of exclusivity in order to pressure

28    creditors to submit to the debtor’s reorganization demands; and


                                                       6
     Case 8:17-bk-10706-ES        Doc 111 Filed 08/25/17 Entered 08/25/17 16:22:29               Desc
                                   Main Document    Page 9 of 19


 1           9.      Whether an unresolved contingency exists.

 2    Id. at 600 (internal citations omitted); see Official Comm. of Unsecured Creditors v. Henry Mayo

 3    Newhall Mem’l Hosp. (In re Henry Mayo Newhall Mem’l Hosp.), 282 B.R. 444, 452 (B.A.P. 9th

 4    Cir. 2002) (“A variety of matters probative to § 1121(d) ‘cause’ are standardly applied.”). “The

 5    decision whether or not to extend the debtor’s period of exclusivity rests within the discretion of

 6    the court.” In re Sharon Steel Corp., 78 B.R. 762, 763 (Bankr. W.D. Penn 1987). Thus, even if

 7    cause is shown, the court may refuse to extend the exclusivity period. Id.           Moreover, in

 8    considering a change in the debtor’s exclusivity period, the court must also consider the history

 9    and purpose of Section 1121, where the statute was enacted by Congress to “limit the delay that

10    makes creditors the hostages of Chapter 11 debtors.” In re Matter of All Seasons Indus., Inc., 121
11    B.R. 1002, 1004 (Bankr. N.D. Ind. 1990) (internal citations omitted).
12           As demonstrated below, an application of the nine factors cited above demonstrates that
13    the Debtor has not met his burden to establish cause for extending exclusivity, and additional
14    factors weigh against the extension. The Motion should therefore be denied.
15           1.      The Size and Complexity of this Case.
16           The Debtor’s chapter 11 case is not large or complex; nor are there any unique issues or
17    problems that require exclusivity to be extended. See In re Curry Corp., 148 B.R. 754, 755
18    (Bankr. S.D.N.Y. 1992) (case did not appear to be complex even where debtor operated seven
19    automobile dealerships in various states); In re General Bearing Corp., 136 B.R. 361 (Bankr.

20    S.D.N.Y. 1992) (case not complex with only two secured claimants and case did not produce

21    numerous and complex proceedings involving related cases).
22           The Debtor is an individual.      His Debtor’s Plan is a simple, albeit unconfirmable,
23    liquidating plan. This case is, in reality, a two-party dispute between the Debtor and the Beitler
24    Creditors. The Debtor admits as much in the Motion. See Motion, p. 6, fn. 2 (stating that “the
25

26

27

28


                                                      7
     Case 8:17-bk-10706-ES        Doc 111 Filed 08/25/17 Entered 08/25/17 16:22:29                 Desc
                                   Main Document    Page 10 of 19


 1    major factor leading up to this case was the pre-petition litigation commenced by the Beitler

 2    Creditors”).2 There are no case complexities which warrant an extension of exclusivity.

 3           2.      Sufficiency of Time To Negotiate a Plan.

 4           The Debtor has had ample time to negotiate the terms of a consensual plan with the Beitler

 5    Creditors. Rather than immediately begin that process with the Beitler Creditors, the Debtor

 6    waited until one business day before the Court-imposed deadline to file the Debtor’s Plan While

 7    it is true that the parties agreed to engage in a mediation to take place on August 28, 2017, and

 8    agreed to continue the hearing on the Disclosure Statement to November 9, 2017, to the extent the

 9    Debtor cannot settle his disputes with the Beitler Creditors on August 28, 2017, the additional

10    passage of time will not benefit creditors, and will only delay the resolution of this case. The

11    Debtor will have had a sufficient amount of time to negotiate a consensual plan at the conclusion

12    of the August 28, 2017 mediation.

13           3.      Existence Of Good Faith Progress Toward Reorganization.

14           While the Debtor has complied with bare-minimum administrative requirements, that is

15    not a basis to extend exclusivity, particularly where, as here, without the consent of the Beitler

16    Creditors, the Debtors’ prospects of reorganization are extremely uncertain, if not altogether

17    impossible. An unsuccessful mediation will signify, among other things, that: (1) the Debtor is

18    not making progress toward reorganization; (2) the Debtor’s Plan is unconfirmable without the

19    Beitler Creditor’s support and (3) it would be a waste of time and resources to extend exclusivity

20    only to later make the inevitable discovery that the Debtor cannot confirm a plan absent creditor

21    consent, which consent is effectively controlled by the Beitler Creditors.

22           4.      Whether the Debtor is Paying His Bills as they Come Due.

23            Since the filing of this case, the Debtor’s cash position has eroded, such that, his latest

24    monthly operating report reflects that his cash position is negative. See July 2017 monthly

25    operating report, Docket No. 102. While the Debtor may argue in response that he is unable to

26

27    2
       “Litigation with creditors is not an unusual circumstance, and the fact that litigation is pending
      with creditors is not sufficient cause to justify an extension of the exclusivity period.” In re R.G.
28
      Pharmacy, Inc., 374 B.R. 484, 488 (Bankr. Conn. 2007).


                                                       8
     Case 8:17-bk-10706-ES         Doc 111 Filed 08/25/17 Entered 08/25/17 16:22:29               Desc
                                    Main Document    Page 11 of 19


 1    access distributions from certain entities as a result of charging orders obtained by the Beitler

 2    Creditors, that only further demonstrates that the Debtor’s prospects in this case are hinged upon

 3    satisfaction of the Beitler Creditors’ claims.

 4           5.      Prospects for Confirming a Plan.

 5           As part of establishing cause sufficient to extend exclusivity, “[t]he debtor in a Chapter 11

 6    case is also required to demonstrate that there is a reasonable probability that it will be able to

 7    propose a plan that will result in a successful reorganization plan within a reasonable time.” In re

 8    Southwest Oil Co. of Jourdanton, Inc., 84 B.R. 448, 451 (Bankr. W.D. Tex. 1987). “A reasonable

 9    probability cannot be grounded solely on speculation. The Code requires the debtor to prove that

10    an effective reorganization is possible.” Id. Where a debtor cannot demonstrate “that it has the
11    financial ability to propose a confirmable Chapter 11 plan or that any further delay will enhance
12    its prospects[,]” the playing field should be leveled to allow creditors to propose a plan. See
13    General Bearing Corp., supra, at 367.
14           For multiple reasons, the Debtor cannot show any reasonable prospect of proposing a
15    confirmable plan absent the Beitler Creditors’ consent. The Debtor’s Plan seeks to impair the
16    Beitler Creditors’ secured claims, and general unsecured claims. The Beitler Creditors, by virtue
17    of the amount of their claims, control the vote of the general unsecured creditor class under the
18    Debtor’s Plan. Thus, in order for the Debtor to obtain the consent of the general unsecured class,
19    the Debtor requires the consent of the Beitler Creditors. Thus, the Debtor cannot demonstrate

20    reasonable prospects for confirming a plan where he does not have the Beitler Creditors’ support

21    that is vital (absent a debilitating cramdown battle). See In re GMG Capital Partners III, L.P., 503
22    B.R. 596, 602 (Bankr. S.D. N.Y. 2014) (debtor did not demonstrate reasonable prospects for
23    proposing viable plan that would be supported by creditor controlling 90% of unsecured debt, and
24    creditor opposed exclusivity extension).
25           Additionally, any plan proposed by the Debtor that contemplates the Debtor’s retention of
26    assets post-confirmation, while paying unsecured creditors less than their full claims, will run
27    afoul of the ruling of the United States Supreme Court in Bank of America, etc. v. 203 North
28    LaSalle Street Partnership, 526 U.S. 434, 119 S.Ct. 1411, 143 L.ED.2d 607 (1999), and 11


                                                       9
     Case 8:17-bk-10706-ES          Doc 111 Filed 08/25/17 Entered 08/25/17 16:22:29              Desc
                                     Main Document    Page 12 of 19


 1    U.S.C. § 1129(b)(2)(B)(ii). The Debtor’s Plan is unclear on this point, suggesting that general

 2    unsecured creditors will only receive a pro rata share of the “Distribution Fund” without

 3    providing that the Debtor will not receive or retain any property until general unsecured creditors

 4    are paid in full. Finally, if the Debtor believes that he can “cram down” the class of unsecured

 5    creditors, given the Debtor’s manifest wrongdoing (which is the subject of three non-

 6    dischargeability complaints) the Debtor will not be able to demonstrate that his Plan is “fair and

 7    equitable”.

 8            In short, for several reasons, the Debtor cannot demonstrate a reasonable prospect of

 9    confirming a plan without the Beitler Creditors’ consent.

10            6.      Progress in Negotiations with Creditors.
11            The Debtor indicates that “the Debtor has worked together with his creditors in a
12    cooperative manner” and that “[f]or any creditors who have requested it, the Debtor has provided
13    and shared information with those creditors and discussed their proposed treatment under the
14    Debtor’s Plan.” See Motion, p. 11, ll. 2 – 5.        However, the true measure of progress in
15    negotiations with creditors will be the outcome of the mediation on August 28, 2017. Tellingly,
16    the Debtor has not reached an agreement with any other creditor with respect to a plan in this case
17    – because any such agreement is virtually meaningless absent an agreement with the Beitler
18    Creditors.
19            7.      Amount of Time which has Elapsed.

20            After August 28, 2017, the Debtor will have had more than six months to negotiate a

21    consensual plan with the Beitler Creditors. If mediation is not successful, extending exclusivity
22    will serve no purpose other than to delay the Beitler Creditors from proposing a plan that is in the
23    best interest of creditors.
24            The Beitler Creditors also note that while this is the Debtor’s first motion to extend
25    exclusivity, “courts have not hesitated to deny a first motion to extend exclusivity where the
26    circumstances warrant it.” GMG Capital Partners, supra at 601. Moreover, “[t]he fact that this is
27    the debtor’s first extension request does not of itself constitute cause.” General Bearing Corp.,
28    supra at 367.


                                                      10
     Case 8:17-bk-10706-ES           Doc 111 Filed 08/25/17 Entered 08/25/17 16:22:29              Desc
                                      Main Document    Page 13 of 19


 1           8.      Seeking an Extension to Pressure Creditors.

 2           Where the debtor and his creditors are unable to arrive at a mutually satisfactory plan, an

 3    extension of exclusivity should not be permitted where it would result in continuing to hold

 4    creditors hostage and pressure “them into accepting a plan that they believe to be unsatisfactory.”

 5    In the Matter of All Seasons Indus., Inc., 121 B.R. 1002, 1006 (Bankr. N.D. Ind. 1990). Even if

 6    the court does not make a finding as to the debtor’s intent in filing a motion to extend exclusivity,

 7    it is sufficient that pressuring creditors to submit to the debtor’s reorganization demands will or

 8    may be “one of the unintended consequences of granting the request.” Id.

 9           Here, retroactively extending the Debtor’s plan exclusivity period (the exclusivity period

10    has already expired subject to the outcome of the Motion) will provide to the Debtor an unfair,
11    unnecessary, advantage over the Beitler Creditors. Moreover, it appears that the Debtor is using
12    the threat of dissolutions and the resulting tax consequences, and therefore, the Debtor’s Plan and
13    the Debtor’s exclusivity period, as an improper hammer over the Beitler Creditors.
14           9.      Whether an Unresolved Contingency Exists.
15           There are no unresolved contingencies which exist and must be resolved during the
16    exclusivity period. Mediation, while an unresolved contingency for the next few days, will be
17    conducted on August 28, 2017, after which time it will be known whether the Debtor may
18    proceed with a consensual plan. If the Debtor is unable to do so, the efficient administration of
19    this case and fairness to creditors dictates that the Beitler Creditors should be allowed to propose

20    their own plan in this case.

21    ///
22    ///
23    ///
24    ///
25    ///
26    ///
27    ///
28    ///


                                                       11
Case 8:17-bk-10706-ES   Doc 111 Filed 08/25/17 Entered 08/25/17 16:22:29   Desc
                         Main Document    Page 14 of 19




                                       /s/ Krikor J. Meshefejian
     Case 8:17-bk-10706-ES          Doc 111 Filed 08/25/17 Entered 08/25/17 16:22:29              Desc
                                     Main Document    Page 15 of 19


 1                              DECLARATION OF KRIKOR J. MESHEFEJIAN
 2           I, Krikor J. Meshefejian, declare as follows:

 3           1.      I am over 18 years of age. I have personal knowledge of the facts set forth below,

 4    and, if called to testify, could and would competently testify thereto.

 5           2.      I am an attorney licensed to practice law in the State of California, and before,

 6    among other courts, the United States District Court and the Bankruptcy Court for the Central

 7    District of California.

 8           3.      Attached hereto as Exhibit 1 is a claim analysis chart I prepared based on the

 9    claims scheduled by Mr. Bral in this case, as set forth in Mr. Bral’s Schedules of Assets and

10    Liabilities, and based on the proofs of claim filed in Mr. Bral’s bankruptcy case.

11           I declare under penalty of perjury that the foregoing is true and correct. Executed this 25th

12    day of August, 2017, at Los Angeles, California.

13
                                                             /s/ Krikor J. Meshefejian
14                                                          KRIKOR J. MESHEFEJIAN
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       13
Case 8:17-bk-10706-ES   Doc 111 Filed 08/25/17 Entered 08/25/17 16:22:29   Desc
                         Main Document    Page 16 of 19




                            EXHIBIT “1”
                                                       Case 8:17-bk-10706-ES                            Doc 111 Filed 08/25/17 Entered 08/25/17 16:22:29                                                           Desc
                                                                                                                                                        Low Range Claim                                          High Range Claim
                                                                    FILED CLAIM                          Main Document         Page 17 of 19
                                                                                                                 SCHEDULED CLAIM           CLAIM STATUS
                                                                                                                                                            Amount                                                    Amount
                                                                                                                                                                                                                                                          Notes


                 Creditor                      Claim Nos.       Secured      Priority        General       Schedule "D"      Schedule      Schedule "F"     C/
                                                                                            Unsecured        Secured        "E" Priority    Unsecured       U/
                                                                                                                                                            D
AFG Investment Fund 7 LLC                                                                                                                            Unk    D                                           $0.00                   $0.00
American Honda Finance Corporation                 2        $    12,549.31                                                                                                                         $12,549.31              $12,549.31 Filed as secured claim
Avalon Associates Ltd                                                                                                                        $690,000.00    D                                           $0.00                   $0.00 Claim scheduled as disputed, no proof of
                                                                                                                                                                                                                                      claim filed, so estimate is $0
BAB8LLC                                                                                                                                              Unk    D                                            $0.00                  $0.00
Bank of America                                                                                               $98,000.00                                                                            $98,000.00             $98,000.00 Potentially undersecured claim
Bank of America                                                                                                                               $11,169.00                                            $11,169.00             $11,169.00
Bank of America/AAA                                                                                                                           $20,356.00                                            $20,356.00             $20,356.00
Barry Beitler                                     10                                    $ 2,589,725.46                                     $2,514,631.00    U/D                                  $2,589,725.46          $2,589,725.46
Barry Beitler                                     11                                    TBD                                                        $0.00                                  TBD                 TBD
Barry Beitler                                     12                                    $    71,705.68                                        $64,576.00     D                                     $71,705.68              $71,705.68
Barry Beitler                                     13        $   788,798.91                                                                  $753,610.29     U/D                           $       788,798.91 $            788,798.91
Barry Beitler                                     14                                    TBD                                                                                               TBD                 TBD
Barry Beitler                                     15                                    $    40,663.33                                                                                    $        40,663.33 $             40,663.33
Barry Beitler                                     21                                    $   198,065.35                                                                                    $       198,065.35 $            198,065.35
Bayview Loan Servicing LLC/The Bank Of            8                                                          $798,932.00                                                                          $798,932.00                           Potentially fully secured claim
                                                            $   806,489.01                                                                                                                                    $           806,489.01
New York Mellon
Beitler & Associates, Inc. dba Beitler Comme      9                                     TBD                                                         Unk     D                             TBD                    TBD
Betsy Boyd                                        16                                    TBD                                                         Unk     D                             TBD                    TBD
BMW Financial Services NA, LLC                    6                                     $   10,414.16                                          $9,133.53    C                                        $9,133.53             $10,414.16
Cannae Financial LLC                              17        $   394,483.12                                                                  $316,635.67     D                             $        394,483.12 $           394,483.12
Cannae Financial LLC                              18                                    $ 1,421,510.01      $1,213,114.00                  $1,213,114.00    D                             $      1,421,510.01 $         1,421,510.01
Capital One Bank (USA), N.A.                      4                                     $     4,369.91                                                                                               $4,369.91              $4,369.91
Citibank, N.A.                                    5         $   211,457.95                                   $212,583.76                                                                          $211,457.95             $211,457.95 Potentially fully secured claim
CitiMortgage                                                                                                       $0.00                                          for noticing purposes                  $0.00                  $0.00
CitiMortgage, Inc.                                                                                                 $0.00                                          for noticing purposes                  $0.00                  $0.00
CItlBank                                                                                                                                      $23,856.00                                            $23,856.00             $23,856.00
Cornerstone Law Corporation                                                                                                                        $0.00                                                 $0.00                  $0.00
County of Orange                                   1        $     5,765.99                                                                                                                           $5,765.99              $5,765.99 Potentially fully secured claim
David Seror                                                                                                                                         $0.00         for noticing purposes                  $0.00                  $0.00
First Citizens Bank & Trust Co                                                                                                                       Unk    D                                            $0.00                  $0.00
First Citizens Bank & Trust Company                                                                                                                 $0.00         for noticing purposes                  $0.00                  $0.00
Franchise Tax Board                                                                                                                $0.00                          for noticing purposes                  $0.00                  $0.00
Frandzel Robins Bloom & Castro LLC                                                                                                                 $0.00          for noticing purposes                  $0.00                  $0.00
Gary Salomons, Esq-Gabriel Salomons LLP                                                                                                       $12,600.00    D                                            $0.00                  $0.00

Honda Financial Services                                                                                                                             Unk    C                                            $0.00                  $0.00
IRS                                                                                                                                $0.00                          for noticing purposes                  $0.00                  $0.00
James D Hornbuckle                                                                                                                                 $0.00          for noticing purposes                  $0.00                  $0.00
Jeffrey L. Hayden                                                                                                                                   Unk     D                                            $0.00                  $0.00
Jonathan Ahdoot                                                                                                                              $365,000.00                                          $365,000.00             $365,000.00
Les Jakofsky Trustee of Jakofsky Trust Dtd         7                                    $     432,500.00                                     $432,500.00                                  $        432,500.00 $           432,500.00
Levinson Archonsky & Kurtz LLP                                                                                                                     $0.00          for noticing purposes                  $0.00                  $0.00
Lloyd K. Chapman                                                                                                                                   $0.00          for noticing purposes                  $0.00                  $0.00
Michael S Kogan                                                                                                                                    $0.00          for noticing purposes                  $0.00                  $0.00
Michelle Easton                                                                                               $35,000.00                                                                            $35,000.00             $35,000.00
MTC Financial Inc dba Trustee Corps                                                                                                                 $0.00         for noticing purposes                  $0.00                  $0.00
Nuray DePriest                                     3                                    $      88,750.00                                                                                            $88,750.00             $88,750.00
OC TreasurerlTax Collector                                                                                                    $1,532.02                                                              $1,532.02              $1,532.02
Samini Scheinberg PC                              22                                    $   467,991.02                                        $50,000.00    D                                       $50,000.00            $467,991.02
Steward Financial LLC                             19                                    $ 1,100,000.00                                          Unknown     D                             $      1,100,000.00 $         1,100,000.00
Steward Financial LLC                             20                                    $ 2,593,638.81                                          Unknown     D                             $      2,593,638.81 $         2,593,638.81
Suntrust Mortgage                                                                                             $88,506.12                                                                            $88,506.12             $88,506.12 Potentially fully secured claim


                                                                                                                                                                    TOTAL CLAIMS                $11,455,468.50         $11,882,297.16
                                                                                                                                                                   TOTAL GENERAL                $10,297,593.80         $10,757,528.78
                                                                                                                                                                  UNSECURED CLAIMS
                                                                                                                                                                     (ESTIMATE)
                                                                                                                                                                   BEITLER CLAIMS                $9,198,590.67          $9,198,590.67




                                                                                                                                      Page 1 of 1
Case 8:17-bk-10706-ES                Doc 111 Filed 08/25/17 Entered 08/25/17 16:22:29                                       Desc
                                      Main Document    Page 18 of 19
                                    PROOF OF SERVICE OF DOCUMENT
  1
      I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
  2   address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067

  3   A true and correct copy of the foregoing document entitled: BEITLER CREDITORS’ OPPOSITION TO
      MOTION OF DEBTOR AND DEBTOR-INPOSSESSION TO EXTEND EXCLUSIVITY PURSUANT TO
  4   11 U.S.C. § 1121(d); DECLARATION OF KRIKOR J. MESHEFEJIAN IN SUPPORT will be served or
      was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
  5   the manner stated below:

  6   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
  7   hyperlink to the document. On August 25, 2017, I checked the CM/ECF docket for this bankruptcy case
      or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
  8   to receive NEF transmission at the email addresses stated below:

  9            Thomas H Casey kdriggers@tomcaseylaw.com, msilva@tomcaseylaw.com
               Alan J Friedman afriedman@lwgfllp.com,
 10             nlockwood@lwgfllp.com;jokeefe@lwgfllp.com;banavim@lwgfllp.com;lgauthier@lwgfllp.c
                om
 11            Daniel K Fujimoto wdk@wolffirm.com
               Beth Gaschen bgaschen@wgllp.com,
 12             kadele@wgllp.com;lfisk@wgllp.com;lgauthier@lwgfllp.com;nlockwood@lwgfllp.com
               Michael J Hauser michael.hauser@usdoj.gov
 13            Mark D Hurwitz mhurwitz@lsl-la.com, dsmall@lsl-la.com
               Gary E Klausner gek@lnbyb.com
 14            Kathleen J McCarthy kdriggers@tomcaseylaw.com, msilva@tomcaseylaw.com
               William F McDonald Caecf@tblaw.com, wfm@tblaw.com;snchampney@tblaw.com
 15            Krikor J Meshefejian kjm@lnbrb.com
               Edward G Schloss egs2@ix.netcom.com
 16            Valerie Smith claims@recoverycorp.com
               Daniel B Spitzer dspitzer@spitzeresq.com
 17            United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
               Zann R Welch ecfnotices@ascensioncapitalgroup.com
 18
 19   2. SERVED BY UNITED STATES MAIL: On August 25, 2017, I served the following persons and/or
      entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
 20   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
      addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
      completed no later than 24 hours after the document is filed.
 21
 22                                                                           Service information continued on attached page
 23
      3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
 24   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
      on August 25, 2017, I served the following persons and/or entities by personal delivery, overnight mail
 25   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
      email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
 26   mail to, the judge will be completed no later than 24 hours after the document is filed.

 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 8:17-bk-10706-ES                Doc 111 Filed 08/25/17 Entered 08/25/17 16:22:29                                       Desc
                                      Main Document    Page 19 of 19

  1   Served via Overnight Mail
      Hon. Scott C. Clarkson
  2   United States Bankruptcy Court
      Ronald Reagan Federal Building and Courthouse
  3   411 West Fourth Street, Suite 5130 / Courtroom 5C
      Santa Ana, CA 92701-4593
  4
      I declare under penalty of perjury under the laws of the United States of America that the foregoing is
  5   true and correct.

  6    August 25, 2017                    Stephanie Reichert                             /s/ Stephanie Reichert
       Date                               Type Name                                      Signature
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
